DETAILED ACTION
Election/Restrictions
1.	Applicant’s species elections with traverse of (1) the single second therapeutic agent D-cycloserine, and (2) autistic disorder as ASD to be treated, in the reply filed on July 2, 2021 is acknowledged. 
2.	The traversal is on the ground(s) that (1) there is no search burden to examine all recited species of D-cycloserine since all such species are highly related compounds that include the cycloserine core fragment; and (2) that the patients suffering from any autism spectrum disorder (ASD) all share learning difficulty, and while there may be differences in the specific diseases falling under the ASD umbrella, all share the cognitive deficits as part of the disease etiologies. This is not found persuasive because the withdrawn compounds contain varying functional groups which are chemically recognized to differ in structure and composition from the scope of elected subject matter, and would require separate search strategy and consideration. This recognized chemical diversity of the functional groups can be seen by the various classification of these functional groups in the U.S. and international classification systems. The autism spectrum diorders which are withdrawn from consideration as being non-elected subject matter differ materially in definition and function such that a reference that anticipates the treatment of Fragile X syndrome would not even render obvious the treatment of Asperger’s, for example, such that the fields of search are not coextensive.
	The requirement is still deemed proper and is therefore made FINAL.
3.	As a result of Applicant’s election, the remaining agents and medical conditions  that fall outside the elected species also remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no other than an autistic disorder, i.e. claims 32-35 and 46 in their entirety, as well as subject matter from claims 30, 31, 36-45 in part.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted August 11, 2020 and June 2, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 30, 31, 36-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow in view of Erikson.
	Instant claim 30 is directed to a method for treating an autism spectrum disorder in a patient, (more specifically autistic disorder (claim 47), the method comprising: administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of (i) a first therapeutic agent which is acamprosate or a pharmaceutically acceptable salt thereof and (ii) a second therapeutic agent which is claim 31). Claims 36-40 limit the route and frequency of administration.  Claims 41-44 limit the dosage of each ingredient.  Claim 45 limits the condition to be treated.  
 Barlow teaches the synergistic effect of a composition comprising D-cycloserine in combination with a neurogenic agent, specifically wherein the composition comprises a therapeutically effective amount of (i) a first therapeutic agent which is acamprosate, (ii) a second therapeutic agent which is D-cycloserine, please refer to paragraph [0009]: "… a disease, disorder, or condition by administering D-cycloserine… in combination with a neurogenic agent, which together show a synergistic effect"), in particular to the first sentence of paragraph [0353]: "…an agent in combination with D-cycloserine includes acamprosate"), for the treatment of a nervous system disorder, wherein the disorder can be autism, please see line 5 of paragraph [0151].
 Barlow teaches that the pharmaceutical composition is administered to the patient for at least one week (paragraph [0199]: "the disclosure provides methods wherein treatment with D-cycloserine and another neurogenic agent occurs over a period of more than ... about 7 days,... more than about 28 days, more than about 35 days, more than about 42 days, more than about 49 days,... or more than about 24 weeks or more”).  Barlow teaches wherein the pharmaceutical composition is administered to the patient for at least 4 weeks, for at least 6 weeks, or for at least 8 weeks (please see paragraph [0199]).  Barlow teaches that the pharmaceutical composition is administered to the patient at least once daily, twice daily, three doses 
As such, Barlow teaches a composition comprising a therapeutically effective amount of (i) a first therapeutic agent: acamprosate, (ii) a second therapeutic agent: D-cycloserine, which together show a synergistic effect, for the treatment of a nervous system disorder, wherein the disorder can be autism, but do not explicitly teach a single disclosed method of treating autistic disorder in a patient in need thereof.
However, Erickson teaches that a method of administering the first therapeutic agent, acamprosate calcium, in order to treat autism, please see paragraph [0011], “… the invention is a method of treating a human having an autism spectrum disorder, comprising the step of administering to the human a composition that includes Formula I,” wherein the compound of Formula I is acamprosate calcium, please see paragraph [0061]: "Formula I is referred to as CAMPRAL(R), acamprosate calcium.”  Erickson discusses that acamprosate calcium decreases neuronal Erickson teaches administration of acamprosate calcium at a dose equivalent to 100-2500 mg, please see paragraph [0066]: "calcium acetylamino propane sulfonate, Formula I, can be administered to the subject at a dose of at least one member selected from the group consisting of about a 333 mg dose, about a 666 mg dose, about a 999 mg dose, about a 1332 mg dose, about a 1665 mg dose, about a 1998 mg dose, about a 2331 mg dose."  
Thus it would have been obvious to one having ordinary skill in the art to modify the teaching of Erickson and combine D-cycloserine with acamprosate in order to achieve an additive effect in the treatment of autistic disorder in a patient in need thereof, with a reasonable expectation of success, since Barlow specifically teaches the combination of D-cycloserine and acamprosate in paragraph [0353], please also see MPEP 2131.02 (II), “A reference that clearly names the claimed species anticipates the claim no matter how many other species are named.” Accordingly, the skilled artisan would have immediately envisaged selecting the combination therapy of D-cycloserine and acamprosate for administration to a patient in need thereof.
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012)
Regarding dosage amount and frequency of administration, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.

Conclusion
10.	In conclusion, claims 30-47 are currently pending.  Claims 32-35 and 46 are withdrawn from consideration. Claims 30, 31, 36-45 and 47 are rejected.  No claim is presently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611